United States Court of Appeals
                     For the First Circuit




No. 06-2472

                    UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                           RASHAUN JONES,

                      Defendant, Appellant.



                            ERRATA SHEET


     The opinion of this Court issued on April 11, 2008, is
amended as follows:

     On page 24, line 9:   "3,321.16 kilograms" should be
"3,348.16 kilograms."